DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 22, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 was amended on Nov. 22, 2021 to recite parameters of three ASTM tests. In the Remarks submitted on Nov. 22, 2021, Applicant does not point to the original disclosure for written descriptive support for the presently recited parameters, and the examiner does not find a written description of the presently recited parameters in the original disclosure. It is therefore concluded that amended claim 1, and claims 2 and 4-10 which depend on amended claim 1, contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.



Response to Arguments

Applicant’s arguments filed Nov. 22, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejection under 35 U.S.C. § 112(b) has been withdrawn in light of the amendment of claim 1 to recite parameters for the three ASTM tests.

The rejections under 35 U.S.C. § 112(a) have been withdrawn in light of the amendment of the claims to recite a narrower range of values and to recite the property tensile strength at break.

With respect to written descriptive support for the presently amended claims, Applicant argues that one of ordinary skill in the art would presume the recited parameters for the ASTM tests because they are known known procedures in the art.
This argument is unpersuasive because a feature being well-known in the art is not sufficient to establish a written description of that feature. While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163(I)(B). Applicant has not established such an express, implicit, or inherent disclosure.
Applicant has also not established that the amendment is a correction of an obvious error. In particular, an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). MPEP 2163.07(ii).
Applicant has not established that one of ordinary skill in the art would have recognized that the presently recited ASTM test parameters were the appropriate correction to the omitted parameters in the original disclosure. That is, Applicant does not explain why one of ordinary skill in the art would have recognized that the claimed propylene homopolymer would not have had its flexural modulus measured according to a different method, a different procedure, or with a different specimen size; that it would not have had its tensile strength at break measured with a different specimen size; and that it would not have had its melt flow measured under a different temperature and load.
For these reasons, a new written description rejection under 35 U.S.C. § 112(a) has been set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764